97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Roderick A. DUPRIS, also known as Roderick A. Chips, Appellant.
No. 96-2101SD
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 19, 1996.Filed Sept. 24, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
While on supervised release the second time, Roderick A. Dupris violated the terms of his release.  The district court revoked Dupris's supervised release and imposed a 21-month prison term.  Having considered the record and the briefs, we conclude the district court correctly sentenced Dupris.  Because Dupris's appeal lacks merit, we affirm without further discussion.  See 8th Cir.  R. 47B.